Affirming.
Bate Hyden owned and operated a general store in Pulaski county. He insured the stock of goods for $1,000 and the furniture and fixtures for $250 in a single policy issued by the Fidelity-Phoenix Fire Insurance Company. The property was totally destroyed by fire while the policy was in force. The company declined to pay the loss, and this action was instituted to recover the full amount of the insurance. The defense was rested on the ground that the inventory and iron-safe clause of the policy had been violated by the assured. That clause in the policy in question was as follows:
    "It is made a condition of this insurance: (1) that the assured under this policy shall take an inventory of the stock and other personal property hereby insured at least once every twelve months during the term of this policy, and unless such inventory has been taken within one year prior to the date of this policy, one shall be taken in detail within thirty (30) days thereafter; (2) that the assured shall keep a set of books showing a complete record of business transacted, including all purchases and sales both for cash and credit; (3) that the assured shall keep such books and inventory securely locked in a fireproof safe at night and at all times when the store mentioned in the within policy is not actually open for business, or in some secure place not exposed to a fire which would destroy the building where such business is carried on; (4) that in case of loss the assured shall produce such books and last inventory."
The circuit court sustained a demurrer to the answer, and, upon refusal of the defendant to plead further, rendered judgment for the plaintiff for the total amount of the insurance specified in the contract. The insurance company appeals. The sole question presented is whether the court erred in sustaining the demurrer *Page 248 
to the defense interposed. Appellant concedes that the ruling of the lower court was in accord with a long line of cases decided by this court. Phœnix Ins. Co. v. Angel, 38 S.W. 1067, 18 Ky. Law Rep. 1034; Sun Mutual Ins. Co. v. Crist, 39 S.W. 837, 19 Ky. Law Rep. 305; Citizens' Ins. Co. v. Crist, 56 S.W. 658, 22 Ky. Law Rep. 47; Niagara Fire Ins. Co. v. Heflin, 60 S.W. 393, 22 Ky. Law Rep. 1212; Mechanics  Traders Ins. Co. v. Floyd, 49 S.W. 543, 20 Ky. Law Rep. 1538; Germania Ins. Co. v. Ashby, 112 Ky. 303, 65 S.W. 611, 23 Ky. Law Rep. 1564, 99 Am. St. Rep, 295; Springfield Fire  Marine Ins. Co. v. Shapoff, 179 Ky. 813, 201 S.W. 1116; London Guarantee 
Accident Co. v. Massman, 214 Ky. 688, 283 S.W. 1051.
It is insisted, however, that these cases were rested upon unsound principles and should be definitely overruled. The same insistence was made and met in the Massman case, supra, where this court said in substance that, after business has been conducted and contracts made in reliance upon decisions, it is too late to establish a new rule, and this court ought not to disregard decisions which define a rule of property when the considerations impelling it are not overwhelming. The Legislature for many years has acquiesced in the rule announced and applied, although that body could change it without affecting current contracts. If this court should change the law it would defeat many contracts now valid, deprive persons of protection for which they have paid, and relieve the insurance companies of risks they have incurred. Insurance is a voluntary business, and no insurance company is required to insure property unless it is satisfied with the conditions under which the insured property is kept. Persons desiring insurance are not hurt, as they may readily provide the conditions which will enable them to obtain and keep it. The considerations entering into the matter have been ably presented and fully considered, and we are persuaded that the decisions on the point should not be disturbed. We are admonished by a long line of authority that caution should govern our steps, and a course of decision well understood and long followed should not be departed from unless required by the imperious demands of justice. Tribble v. Taul, 7 T. B. Mon. 456; Home Ins. Co. v. Smither, 199 Ky. 344, 251 S.W. 169.
No such demand is presented by the complaint of the decisions in question. It is probable that all fire insurance *Page 249 
now in force in this state has been written since the decisions now criticized were announced, and the question should, after such a history, be regarded as at rest. If relief from the operation of the rule is desired, the application should be addressed to the General Assembly.
The judgment is affirmed.
Whole court sitting, Judges Thomas, Rees, and Logan dissenting.